Opinion of the Court, by
Ch. J. Edwards.
TO justify a defendant in claiming the right to file an additional plea, it is necessary, that he should show the court some satisfactory reason to account for his not having plead the matter prior to the time of making the application, and evince by a proper case, that such indulgence was necessary to the effectuation of justice. And although, in the case of an administrator, considerable indulgence might be allowed; yet here, he not having shown nor alleged any circumstances whatever, to prove that he had not been culpably negligent, the court were right in rejecting the application.